DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: a fourth dielectric layer, covering the first dielectric layer, the third dielectric layer and the floating gates;  a control gate, disposed on the fourth dielectric layer between the floating gates; a doped region, disposed in the substrate beside each of the gate stack structures; a fifth dielectric layer, covering the gate stack structures, the third dielectric layer, the floating gates, the fourth dielectric layer and the control gate; and an erase gate, disposed on the fifth dielectric layer and located above the control gate and the pair of floating gates.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.Cheng et al (US Pub No. 20170040334), Cho et al (US Pub No. 20030113969), Cheng (US Pub No. 20160225777), Wu et al (US Pub No. 20160358928), Lin et al (US Pub No. 20190088561).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895